Putnam J.
delivered the opinion of the Court. The proceedings in the admiralty court would undoubtedly preclude the plaintiff from maintaining any action for damages in a court of common law, for any of the trespasses which were committed upon the high seas. But we think it is equally clear, that if other trespasses were committed on shore, the plaintiff is not precluded by those proceedings from proving the fact and recovering damages for the injury. The declaration is for a trespass committed by the defendant on the plaintiff on shore. “ In all matters of tort, locality is the strict limit,” savs Brown, on admiralty jurisdiction. 2 Brown’s Civ. and Adm. Law, 110. “In torts, locality ascertains the judicial power.” Ibid. “ They (torts) cannot, like contracts, relate some to terrene, and some to marine affairs ; nor have a double aspect like them, which, though made on land, may relate entirely to the sea.” And we have great pleasure in citing the opinion of the learned judge of the United States Circuit Court for this district, to the same point. That eminent jurist has not waived any jurisdiction in admiralty. In regard to torts, (he says,) “ the admiralty has not, and never (I believe) deliberately claimed to have any jurisdiction, except such as are maritime torts, that is, such as are committed on the high seas, or on waters within the ebb and flow of the tide.” Thomas v. Lane, 2 Summer 9. “ And the difficulty (in the case then under consideration) is increased by the fact, that the gravamen is mixed up with a tort, of which the court clearly has not jurisdiction, that is to say, the imprisonment on shore ; and the frame of the libel does not admit, even if the court were at liberty to unravel it, of a perfect separation of one part of the charge from another.” Ibid. 10.
The statutes of 13 Ric. 2, slat. 1, c. 5, and 15 Ric. 2, c. 3, were made to repress the encroachments of the court of admiralty, especially of the instance court.
The preamble of the former statute complains of the admirals “ accroaching ” to themselves greater authority than belonged to their office, in prejudice of the king, and the common law of the realm &c., and in destruction and impov*131ensiling of the common people, and the statute provides .hat from thenceforth they shall not meddle of any thing done within the realm, but only of a thing done upon the sea. And the latter statute provides, that all manner of contracts, pleas, and quarrels, and all other things done or rising within the bodies of counties, as well by land as by water, shall be tried, determined, discussed and remedied by the laws of the land, and not before nor by the admiral nor bis lieutenant in any wise.
We need not in the case at bar discuss the question, whether ir not the jurisdiction of the instance court of admiralty ex-ends to the tide waters in foreign countries, inasmuch as the libel states that the torts therein complained of were done upon the high seas. Taking the fact to be so, we do not perceive how a recovery of damages for those, should preclude the party from suing and recovering damages for other torts committed by the defendant against the plaintiff on shore.
It appears from the evidence, that the plaintiff deserted from the ship which was commanded by the defendant, while she lay in the harbor of Callao, and that the mate of the ship, by the orders of the defendant, went in search of the plaintiff, found him in Callao, and caused him to be imprisoned in the common prison in that place, and kept him in prison for a few dajs, when he was carried on board the ship.
Now the act of the mate done by the command of the defendant, is to be considered as done by the defendant himself. The circumstance that the defendant stood upon the deck of his ship, which was alleged to be upon the high seas, when he gave the command to the mate to do the things on the land to the plaintiff of which the plaintiff now complains, seems to be wholly immaterial. If the captain, in pursuance of a resolution formed on board the ship, had gone ashore and with his own hands had beaten the plaintiff, the case would not have fallen within the jurisdiction of the admiralty. And we cannot suppose that the judge sitting in the admiralty would have permitted evidence to be given of a tort committed on the land, in support of a libel alleging a tort upon the person committed on the high seas. After sentence, it is to be presumed that the allegata and probata coincided. *132We think that the learned judge of the Common Pleas erred in his direction to the jury, that if any parts of the acts which constituted the trespass and imprisonment were committed bv the defendant on board of the vessel, the court of admiralty might hold jurisdiction of the plaintiff’s complaint. It is not like the question of prize or no prize ; which may be of goods taken on land, as well as on the sea ; but it is the case of a persona] trespass or tort. The admiralty had jurisdiction only touching the trespass which was committed on the high seas, but not of that which was committed on shore. And for that injury it is, that the plaintiff complains to the courts of the common law. And it seems to us to be very clear, that the cause of action which the plaintiff sets forth in his declaration, was not merged in the judgment of the District Court, the trespass in that case being alleged to have been committed upon the high seas, and the one now in question being alleged to have been committed upon the land.
The whole Court are of opinion, that the verdict should be set aside and a new trial had before the Court of Common Pleas.